Citation Nr: 0812758	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-11 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for frostbite and 
fungus of the feet.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Adjutant General's Office of 
Pennsylvania


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk
INTRODUCTION

The veteran served on active duty from May 1952 to February 
1954.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In May 2007, the veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in May 2005, 
June 2005, July 2007, and October 2007.  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court"), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has held that the VCAA notice requirements applied to 
all elements of a claim.  An additional notice as to these 
matters was provided in March 2006. 
 
The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).

In this case, the veteran claims he has present residuals of 
a cold injury incurred during combat service in Korea.  He 
stated he was treated for this disorder in Korea at a 
Norwegian aide station.  The available service treatment 
records, including a February 1954 separation examination 
report, are negative for injuries due to cold weather 
exposure.  In a May 2005 medical history the veteran also 
indicated that he had been provided a diagnosis of diabetes 
in 1953.  A November 2005 statement from the veteran's 
private podiatrist noted, however, that it was possible that 
onychomycosis and skin changes were due to a frostbite 
episode.  It is significant to note that service combat 
records show the veteran participated in the Third Korean 
Winter campaign from December 1, 1952, to April 30, 1953.  
The Board finds that in light of the veteran's training as a 
combat construction specialist his statements as to exposure 
to cold weather in Korea are credible.  As this matter has 
not been adequately addressed by VA examination, further 
development is required prior to appellate review.

As to the veteran's PTSD claim, the Board notes that service 
personnel records indicate that in Korea his principal duties 
included service as a demolition man and as a bridge 
specialist.  Records show he served in the Headquarters and 
Service Company of the 13th Engineer Battalion in Korea from 
November 1952 to November 1953 with a six week training 
course in Japan from June to August 1953.  Although the RO 
found the veteran had not provided sufficient information to 
allow an attempt to verify his alleged stressors, the Board 
finds that his statements as to having been aboard the USS 
General Walker when approximately four men from his unit were 
crushed to death while disembarking to Inchon are sufficient 
to warrant additional development.  It is significant to note 
that service records show that he arrived in Inchon on 
November 14, 1953.  The veteran also provided additional 
information in a December 2005 statement with the names of 
fellow servicemen he knew who were killed in Korea including 
a serviceman named S. from Long Island who was killed in 
February 1953.  Therefore, additional action is required to 
attempt to verify the veteran's stressors. 

For PTSD claims, VA law provides that service connection 
'requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . .'  38 C.F.R. § 
3.304(f) (2007).  Section 4.125(a) of 38 C.F.R. incorporates 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) as the governing criteria for diagnosing PTSD.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held 
that VA had adopted the 4th edition of the DSM-IV and noted 
that the major effect was that the criteria changed from an 
objective 'would evoke ... in almost anyone' standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard requiring exposure to a traumatic event 
and response involving intense fear, helplessness, or horror.  
The Court further held the sufficiency of a stressor was now 
a clinical determination for an examining mental health 
professional.  Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in combat.  See also Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (holding that 'corroboration of every detail 
[of a claimed stressor] including the appellant's personal 
participation' is not required; rather an appellant only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his or her personal exposure).  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to 
attempt to verify the veteran's claimed 
stressor events, to include the incident 
involving the USS General Walker in 
November 1953 and the deaths of servicemen 
identified in his December 2005 statement.  
As many requests as are necessary to 
obtain any relevant records must be taken, 
unless further efforts would be futile.  

2.  If, and only if, one or more of the 
veteran's stressors are verified he should 
be scheduled for a VA psychiatric 
examination for an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran has PTSD as a result of a verified 
event in service.  The examiner should be 
informed as to which of the claimed 
stressors or identified events have been 
verified.  

Prior to the examination, the claims 
folder must be made available to the 
examiner for review.  A notation to the 
effect that this review took place should 
be included in the report.  The opinion 
should be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for any 
opinions expressed, should be set forth in 
the examination report. 

3.  The veteran should be scheduled for a 
VA examination by an appropriate physician 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that any 
present disability of the feet was 
incurred as a result of active service.  
It should be noted that service records 
show the veteran participated in the Third 
Korean Winter campaign from December 1952 
to April 1953 and that he is presumed to 
have been exposed to cold weather.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations should 
be considered.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
T.L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

